            Case 1:20-cv-03746-LJL Document 121 Filed 08/19/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CONVERGEN ENERGY LLC, L’ANSE WARDEN
ELECTRIC COMPANY, LLC, EUROENERGY
BIOGAS LATVIA LIMITED, and LIBRA CAPITAL                      Index No. 1:20-cv-03746 (LJL)
US, INC.
                         Plaintiffs,

-against-

STEVEN J. BROOKS, NIANTICVISTA ENERGY
LLC, GREGORY MERLE, RIVERVIEW ENERGY
CORPORATION, DANIEL ESCANDON GARCIA,
RAMON URIARTE INCHAUSTI, CHIPPER
INVESTMENT SCR, SA, URINCHA SL, THEODORE
JOHN HANSEN, BRIAN R. MIKKELSON, and
CONVERGEN ENERGY WI, LLC,

                                   Defendants.



        DECLARATION OF CAMILO PATRIGNANI IN SUPPPORT OF
                 MOTION FOR RECONSIDERATION

I, Camilo Patrignani, declare as follows:

       1.       I joined Libra Group in 2008 and led the acquisition of Convergen Energy WI,

LLC (“CEW”) in 2010 when it was a pilot facility, which I managed until I transitioned to a

different energy related role at Libra Group in 2015. I have visited CEW’s facility almost thirty

times, led a complete rebuild and expansion of the facility to achieve commercial scale, held

meetings with clients, suppliers, contractors and government officials in Wisconsin and

elsewhere. I hired management and engaged lenders.

       2.       After leaving Libra Group in 2018, I re-joined in March 2020 and took the role of

Senior Energy Advisor overseeing a portfolio of companies including L’Anse Warden Electric




                                                 1
            Case 1:20-cv-03746-LJL Document 121 Filed 08/19/20 Page 2 of 3




Company, LLC (“L’Anse”). I am also the President of L’Anse and Convergen Energy, LLC

(“CE”).

       3.       Prior to the fraudulent acquisition of CEW, L’Anse did not have a contract for

fuel pellets with CEW. Instead L’Anse ordered pellets from CEW at its sole discretion and

would be billed via invoice at the non-inflated rate.

       4.       As part of the fraudulent acquisition of CEW, defendants Theodore Hansen

(“Hansen”) and Brian Mikkelson (“Mikkelson”) ceased as employees of CE and became CEW

employees but continued to manage L’Anse’s power plant as they previously had done. Post-

acquisition, Hansen and Mikkelson were essentially paying themselves out of L’Anse’s coffers

pursuant to the Pellet Supply Agreement until Plaintiffs terminated them in mid-April in

conjunction with filing this lawsuit.

       5.       Subsequent to their termination, and after L’Anse was no longer under the control

of defendants Hansen and Mikkelson, I changed the way in which L’Anse ordered pellets from

the Pellet Plant in two distinct ways: (i) I reduced the amount of pellets to be ordered and (ii) I

instructed L’Anse not to pay for any pellets until the dispute with the Defendants, including

overcharges to L’Anse, was resolved. The amount of pellets needed to be modified because

according to the fraudulent Supply Agreement, L’Anse was required to order more pellets than it

could legally use or burn without violating environmental laws and putting at risk its permit.

       6.       As a further example of how we did not abide by the Supply Agreement, L’Anse

ordered only a small amount of pellets from CEW. Free from the control of Defendants Hansen

and Mikkelson, L’Anse did not accept pellets pursuant to the Pellet Supply Agreement; L’Anse

was operating under the status quo prior to the fraud whereby it accepted pellets at its sole

discretion and would be billed via invoice at the non-inflated rate.
            Case 1:20-cv-03746-LJL Document 121 Filed 08/19/20 Page 3 of 3




       7.       L’Anse is in the process of transitioning to a new pellet supplier and once done,

will cease any further business relationship with CEW.

       I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge and belief.


Dated: New York, New York
       August 19, 2020


                                                              /s/ Camilo Patrignani
                                                              Camilo Patrignani
